Counsel for respondent moved to dismiss the petition for the divorce filed in the above stated case, for the following reason:
“ That the affidavit annexed to the petition of the said Ella May Jones is incomplete and in sufficient in law, in that the certificate of the Notary Public before whom the said affidavit is alleged to have been taken, does not bear the seal of the said Notary Public.”

Rev. Code, 240.

Mr. Shockley asked leave to amend said petition and affidavit, stating that they were filed by consent.
Lore, C. J.:
The petition is dismissed on the ground that there is no proper affidavit on the part of the petitioner.